918 F.2d 187
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Joseph WALSH, Petitioner,v.DEPARTMENT OF the NAVY, Respondent.
No. 90-3100.
United States Court of Appeals, Federal Circuit.
Oct. 26, 1990.

Before NIES, Chief Judge, and RICH and CLEVENGER, Circuit Judges.
PER CURIAM.


1
The final decision of the Merit Systems Protection Board ("Board"), Docket No. SF07528910415, affirming the suspension without pay for 30 days of Joseph Walsh, a boiler plant operator at the Long Beach, California Naval Shipyard, for refusal to testify in an administrative investigation is affirmed on the basis of the administrative judge's initial decision dated July 20, 1989, which became final on November 29, 1989, when the Board denied Mr. Walsh's petition for review.